Court of Appeals
                                               Third District of Texas
                                                P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                       www.txcourts.gov/3rdcoa.aspx
                                                             (512) 463-1733



JEFF L. ROSE, CHIEF JUSTICE                                                           JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                                June 1,2015


Mr. Michael Franzak                                           Mr. William S. Warren
3501 Ranch Road 620 S.                                        Warren Law Firm
Bee Cave, TX 78738                                            1011 Westlake Drive
                                                              Austin, TX 78746
                                                              * DELIVERED VIA E-MAIL *

RE:      Court of Appeals Number:        03-15-00249-CV
         Trial Court Case Number:        C-l-CV-15-002921

Style:     Michael Franzak
           v. Cielo Multi Family LLC d/b/a CieloApartments

Dear Counsel:
         On May 28,2015, the one-volume clerk's record was filed in this Court.

                                                         Very truly yours,

                                                         JEFFREY D. KYLE, CLERK


                                                         BY:     &uta} '^yc?^&ut&x>
                                                                Chris Knowles, Deputy Clerk



cc:      The Honorable Dana DeBeauvoir

                                                                                              r^RECEIVEDN
                                                                                                     JUN 1 6 2015
                                                                                                   THIRD COURT OFAPPEALS.
                                                                                               \      JEFFREY DKYLE /
Court of Appeals                                  OFFICIAL BUSINESS
                                                  STATE OF TEXAS          °2
                                                                                            «5^r*. U.S. POSTAGE»RTNEY BOWES
                                                  PENALTY FOR
          Third District                                                  go
P.O. BOX 12547. AUSTIN. TEXAS 78711-2547
                                                  PRIVATE USE

                                                                          a. u.
                                                                                            ^u£t 0001401603JUN
                                                                                                 J?S701 $000.416
                                                                                                               01 2015


               ^EiVEDN
         M 1 0 2015
      THRDC                                      MR. MICHAEL FRANZAK
                                                 3501 RANCH ROAD 620 S.
                                                 BEE CAVE. TX 78738
                                                                                                             . . . . .   .    .   .


                                                                                                             -   —       -,   —-/        —-




                                                                           RETURN TO            SENDER
                                                                 NOT     DELIVERABLE             A5 ADDRESSED
                                                                           UNABLE          TO   FORWARD

                                                           3C:    7 S 7 1 1 2 5 4 7 47          *B793-CS646-09-15
                                           7B71&9B9B3            II'MI   Ih'h'i' n.'ii'i        ll||ll|l|l*<|>l>|*ll|„.]|,            '111
                                     104   KQM-S3B   T"e